Order entered April 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00280-CR

                             EX PARTE CHRISTOPHER RION

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. WX18-90101-L

                                            ORDER
       Before the Court is appellant’s April 11, 2019 motion to abate the appeal to allow the

trial court to file requested findings of fact and conclusions of law. We GRANT the motion and

ORDER the trial court to file, within THIRTY DAYS of the date of this order, findings of fact

and conclusions of law regarding appellant’s pretrial application for writ of habeas corpus.

       The appeal will be reinstated upon the filing of the trial court’s findings of fact and

conclusions of law or at such other time as the Court deems appropriate.


                                                      /s/   LANA MYERS
                                                            JUSTICE